

 
 

--------------------------------------------------------------------------------

 



EXHIBIT 10.2

Dated August 17, 2009


between


Guangzhou Termbray Electronics Technology Co., Ltd
as Mortgagor


and


CHINA CONSTRUCTION BANK Guangzhou Economic and Technological


Development District BRANCH
as Mortgagee






____________________________________________________________________
MAXIMUM-AMOUNT MORTGAGE CONTRACT
____________________________________________________________________















 
 

--------------------------------------------------------------------------------

 

THIS MAXIMUM-AMOUNT MORTGAGE CONTRACT is made by and between:
 
Guangzhou Termbray Electronics Technology Co., Ltd, located at 888 Jiu Fu West
Road, Jiu Long Town, Luo Gang District, Guangzhou P.R.C. 510555 with Mr. Daniel
J. Weber as its legal representative (or principal officer) and its fax number
020-8781-1571 and its telephone number 020-8749-0139 as mortgagor (“Party A”)
(“Party A”);


and




CHINA CONSTRUCTION BANK Guangzhou Economic and Technological Development
District BRANCH, located at 302 Zhi Cheng Ave. Guangzhou Economic and
Technological Development District, Guangzhou P.R.C. 510730 with Mr. Qili Li as
its principal officer and its fax number being 020-822-1427 and its telephone
number being 020-8222-427 as mortgagee (“Party B”).


Party A and Party B hereinafter are collectively referred to as the “Parties”
and individually as a “Party”.
WHEREAS:
 
Party A has agreed to create a mortgage (the “Mortgage”) to secure all the debts
incurred by Party A (the “Borrower”) under RMB Credit Facility Agreement,
Foreign Currency Loan Agreement, Agreement on Bank Discount, Agreement on
Issuance of Letter of Credit and Agreement on Issuance of Guarantee Letter
and/or other legal documents (entered into between Party B and the Debtor during
the period of certain debts, herein after the “Master Agreement”).
 
(1)      Advance of Loans in RMB/ Foreign Currency;
 
(2)      Acceptance of Commercial Draft;
 
(3)      Issuance of Letter of Credit;
 
(4)      Issuance of Guarantee Letter;
 
(5)      Other transaction of credit facility.
 
In accordance with the relevant laws and regulations, Party A and Party B have
entered into this Contract after reaching a mutual agreement for both parties to
perform their respective duties and obligations herein.
 
IT IS AGREED as follows:
 
1.
MORTGAGED PROPERTIES

 
 
1.1
Party A shall create the Mortgage over the properties set out in the “List of
Mortgaged Properties” (the “Mortgaged Properties”) set out in Article 12.

 
 
1.2
In case the ownership certificate or other title document of the Mortgaged
Properties is reissued/renewed, Party A shall not refuse to fulfill its duties
and obligations under this Mortgage on the grounds that, details of the
Mortgaged Properties recorded on the reissued/renewed ownership certificate or
other title document or on the registration book maintained by the registration
authority are inconsistent with those set out in (i) the “List of Mortgaged
Properties”, or (ii) Certificate of Non-ownership Proprietary Rights or other
mortgage certificates kept by Party B.

 
 
1.3
Unless otherwise agreed by the Parties or stipulated under the applicable laws,
any object or article newly added onto the Mortgaged Properties by attachments,
mix-up, processing, conversion or alteration shall be deemed to be part of the
Mortgaged Properties.  Party A shall complete the required registration of these
newly added objects or articles upon Party B’s request.

 
 
1.4
If the value of the Mortgaged Properties has decreased or may possibly decrease,
which may prejudice Party B’s security interest under this Contract, Party A
shall provide new security upon Party B’s request.

 
2.
SECURED INDEBTEDNESS, MAXIMUM SECURED AMOUNT AND PERIOD FOR DETERMINING THE
SECURED INDEBTEDNESS

 
 
2.1
The secured indebtedness hereunder shall cover all the indebtedness of the
Borrower under the Master Agreement, including without limitation the principal
drawn by the Borrower, interest incurred thereon (including  compound and
penalty interest), damages, compensation, other amounts payable by the Borrower
to Party B, as well as all costs and expenses that Party B may incur in
connection with the realization of its rights under the RMB Credit Facility
Contract and any security, including without limitation any fees relating to
litigation, arbitration, property preservation, travel and accommodation,
enforcement, appraisal and evaluation, auction, notarization, service of
documentation, public announcements and attorney’s fees (the “Secured
Indebtedness”).

 
 
2.2
The maximum amount secured by this Mortgage shall be RMB 200,000,000 [Two
Hundred Million](the “Maximum Secured Amount”). If Party A performs its security
obligations under this Mortgage, the Maximum Secured Amount shall be reduced in
accordance with the actual amount paid by Party A.

 
 
2.3
All loans, interest, fees, expenses, or any other rights of Party B under the
RMB Credit Facility Contract shall be covered by this Mortgage even though any
of the same occurs outside the Availability Period, and the maturity date of any
of the same comes after the expiration of  the Availability Period.

 
3.
REGISTRATION OF MORTGAGED PROPERTIES

 
 
3.1
   The Parties shall complete the registration of the Mortgaged Properties with
the competent registration authority within fifteen [15] working days after the
execution of this Contract. On the date of the completion of the registration,
Party A shall deliver to Party B all the originals of the Certificate of
Non-ownership Proprietary Rights, the mortgage registration documents and other
title documents.

 
4.
AMENDMENT TO THE RMB CREDIT FACILITY CONTRACT

 
 
4.1
Party A agrees that Party B and the Borrower are not obligated to notify Party A
of any amendment to the Master Agreement made by Party B and the Borrower,
including without limitation any extension of the term of the indebtedness and
any increase of the principal. Party A shall remain liable within the Maximum
Secured Amount.

 
 
4.2
Changes to the Parties.  Party A’s  liability hereunder shall not be reduced or
discharged upon occurrence of any of the following events:

 
 
(i)
any restructuring, merger, acquisition, division, capital increase/decrease,
entering into joint venture or joint operation, change of name etc. of Party B
or the Borrower; or

 
 
(ii)
any entrust to third parties by Party B to perform Party B’s obligation under
the Master Agreement.

 
 
4.3
Where the rights under the Master Agreement have been or will be assigned or
transferred by Party B, the Mortgage hereunder shall be assigned or transferred
concurrently. Party A shall assist Party B or such third party on the
registration of such changes as required under the applicable laws.

 
 
4.4
If the assignment or transfer of the rights or debts under the Master Agreement
becomes ineffective or invalid, or is revoked or cancelled, Party A shall remain
liable to Party B in accordance with this Contract.

 
5.
CUSTODY OF THE MORTGAGED PROPERTIES

 
 
5.1       Party A shall duly possess, take good care and custody of, reasonably
utilize and maintain the Mortgaged Properties in good condition and pay any and
all relevant taxes and charges imposed on the Mortgaged Properties in a timely
manner.  Party B is entitled to inspect the Mortgaged Properties and may request
Party A to deliver the originals of the ownership or other title documents of
the Mortgaged Properties to Party B for custody.

 
 
5.2
If Party A entrusts or gives consent to a third party to possess, take care and
custody of and/or utilize the Mortgaged Properties, it shall notify such third
party of the existence of this Mortgage and Party B’s security interest herein,
and shall request such third party to maintain the Mortgaged Properties in good
condition, permit Party B to inspect the Mortgaged Properties and not to hinder
Party B from realizing its security interest under this
Mortgage.  Notwithstanding any provision in this Article 5.2, Party A shall not
be released from its obligations under Article 5.1 and shall be held responsible
for such third party’s acts.

 
 
5.3
If the Mortgaged Properties cause bodily injuries to any person or damage to any
property, Party A shall be solely liable for any and all consequences arising
therefrom.  If any claim has been raised against Party B as a result of the
abovementioned injury or damage, which results in Party B being held liable or
paying any damages or compensations, it is entitled to request Party A for full
indemnification.

 
6.
INSURANCE OF MORTGAGED PROPERTIES

 
 
6.1
Unless otherwise agreed by the Parties, Party A shall insure the Mortgaged
Properties in accordance with the applicable laws and Party B’s requirements on
insurance type, term and amount to be insured.  The insurer shall have the
required statutory qualifications to provide insurance and a good market
reputation.

 
 
6.2
The contents of the insurance policy shall satisfy the requirements of Party B
and contain no restrictive conditions which may adversely affect Party B’s
rights and interests.

 
The insurance policy shall specify the following:  (i) Party B is the preferred
payee (first beneficiary) of any insurance proceeds payable by the insurer; (ii)
no amendment shall be made to the insurance policy without Party B’s prior
written consent; and (iii) upon occurrence of any insured event, the insurer
shall pay the insurance proceeds payable upon such occasion directly into the
account designated by Party B.
 
If the Mortgaged Properties are covered by an existing insurance on the
execution date of this Contract but the insurance policy does not contain those
details required by Party B as set out in this Article 6.2, Party A shall cause
the insurance policy to be amended or annotated correspondingly.
 
 
6.3
Party A shall ensure that the insurance remains valid at all times and shall not
cause the same to be discontinued or suspended, revoked, invalidated, or cause
the insurer’s obligations to be reduced or waived, or make amendment to the
insurance policy without Party B’s prior consent.  If any of the secured
indebtedness remains outstanding upon the expiration of the insurance, Party A
shall renew the insurance for an extended period correspondingly.

 
 
6.4
Party A shall deliver the original insurance policy of the Mortgaged Properties
to Party B within thirty (30) working days from execution date of this Contract,
or in case of a renewed insurance policy, from the date of the renewal.  In
addition, Party A shall deliver to Party B all the documents required for making
insurance claims or for an assignment of the insurance claims.

 
 
6.5
Party B may at its sole discretion choose to dispose of the insurance proceeds
in any of the following methods and Party A shall assist Party B in facilitating
such disposal:

 
 
(i)
To repair the Mortgaged Properties so as to restore their value;

 
 
(ii)
To repay or prepay the principal amount and the interest accrued under the
Master Agreement and related costs;

 
 
(iii)
To set up a pledge over the insurance proceeds to secure the debts under the
Master Agreement; or

 
 
(iv)
To be disposed of by Party A after Party A has provided new security satisfying
Party B’s requirements.

 
7.
RESTRICTIONS ON DISPOSAL OF THE MORTGAGED PROPERTIES BY PARTY A

 
 
7.1
Without Party B’s written consent, Party A shall not dispose of the Mortgaged
Properties in any manner, including without limitation, abandonment, lease
(including renewal of an expired lease), giving away as gifts, assignment or
transfer, using the Mortgaged Properties as capital contribution, offering the
Mortgaged Properties as security for any other debts, relocation, and change to
public purpose, or accretion to other objects, or alteration or division.

 
 
7.2
Subject to Party B’s written consent, the sales proceeds from Party A’s disposal
of the Mortgaged Properties shall be deposited into the account designated by
Party B.  Party B is entitled to elect any method set out in Article 6.5 (ii) to
(iv) to dispose of the sales proceeds, and Party A shall assist Party B on the
relevant procedures.

 
8.
INTERFERENCE OF THIRD PARTIES

 
 
8.1
If the Mortgaged Properties are subject to any eminent domain or requisition, or
are demolished, confiscated, revoked without compensation by the government, or
seized, impounded, frozen, subject to custody of authorities or lien, sold by
auction, dispossessed by force, destroyed or otherwise disposed of by a third
party, Party A shall promptly notify Party B thereof and take measures in a
timely manner to curb, preclude or remedy the circumstances so as to prevent the
damage from escalating.  Upon Party B’s request, Party A shall provide new
security satisfying Party B’s requirements.

 
 
8.2
After occurrence of any of the events stipulated in Article 8.1, any residual
portion of the Mortgaged Properties shall remain as collateral under this
Mortgage.  Compensation proceeds received in connection with Article 8.1 events
shall be deposited into the account designated by Party B.  Party B is entitled
to elect any method set out in Article 6.5 (i) to (iv) to dispose of the
compensation proceeds, and Party A shall assist Party B on the relevant
procedures.

 

 
 

--------------------------------------------------------------------------------

 



 
9.
REALIZATION OF MORTGAGE

 
 
9.1
If the Borrower fails to repay any amount in full upon maturity date or upon
such accelerated maturity date as determined by Party B in accordance with the
Master Agreement or applicable laws and regulations, or commits any other
violation of provisions of the Master Agreement, Party B is entitled to dispose
of the Mortgaged Properties at its discretion.

 
 
9.2
The value of the Mortgaged Properties stipulated in the “List of Mortgaged
Properties” as set out in Article 12 or as otherwise agreed by the Parties (the
“Interim Value”), irrespective whether recorded in the registration authority’s
registration book, shall not be deemed as the definitive value of the Mortgaged
Properties.  The definitive value thereof shall be the net amounts of the
proceeds after deducting all taxes and fees and expenses.

 
If the Mortgaged Properties are used to offset the Secured Indebtedness, the
Interim Value shall not be the basis for making the offset. The value of the
Mortgaged Properties shall be determined by both Parties through a mutual
agreement or by a fair valuation conducted in accordance with applicable laws.
 
 
9.3
The proceeds from Party B’s disposal of the Mortgaged Properties, after
deducting all costs and expenses incurred during the sale or auction thereof
(including without limitation the fees for custody, evaluation, auction,
transfer, taxation, government levies for granting of state-owned land use
rights), shall be used first to pay off the debts under the Master Agreement.
The remaining balance of the proceeds shall be returned to Party A.

 
 
9.4
If Party A and the Borrower are one and the same entity/person, Party B may
choose to enforce its creditor’s rights against Party A’s other properties
and/or to dispose of the Mortgaged Properties in the order it deems appropriate
without having to waive its mortgagee’s rights hereunder.

 
 
9.5
Party A shall not interfere in any manner (including any action or omission)
with the realization by Party B of its security rights under this Mortgage.

 
 
9.6
The Mortgage shall be in addition to, and shall not be affected by, any other
security which Party B may hold now or at any time in the future for the
indebtedness under the Master Agreement (including without limitation guarantee,
mortgage, pledge, letter of guarantee and standby letter of credit, referred to
as “Other Security”) irrespective whether such Other Security is provided by the
Borrower. Nor shall this Mortgage be affected by the invalidity or time of
effectiveness of such Other Security, nor by any third party’s consent to
perform part or all of the indebtedness, nor by Party B not taking any action
against any other security provider. Party A hereby waives in advance any
objection when and if Party B directly demands Party A to fulfill its
obligations in accordance with this Mortgage.

 
 
9.7
If the Maximum Secured Amount hereunder is lower than the outstanding amount of
the indebtedness under the Master Agreement, Party A undertakes that it shall
not harm Party B’s interests during its exercise (including exercise in advance)
of the subrogation right or recovery right against the Borrower or other
security providers.  Party A further agrees that the realization of Party A’s
subrogation right or recovery right shall be subordinated to the repayment of
the debt under the Master Agreement.  In particular, prior to full repayment of
the debt under the:

 
 
(i)
Party A agrees not to claim the subrogation right or the recovery right against
the Borrower or other security providers.  If Party A has realized such rights
for any reason, it shall apply in priority any of the proceeds so recovered to
repay the outstanding debt under the Master Agreement;

 
 
(ii)
if there exists any security in rem for the indebtedness under the Master
Agreement, Party A agrees not to claim any rights to such collateral or the
proceeds obtained from the auction or sale thereof on the grounds of its
exercising the subrogation right. Such collateral or the proceeds shall be
applied in priority to repay outstanding debts under the Master Agreement;

 
 
(iii)
if the Borrower or any other security provider provides any counter-security in
favor of Party A, the proceeds obtained from such counter-security shall be
applied in priority to repay the outstanding debt under the Master Agreement.

 
 
9.8
If the Master Agreement is not legally formed,   ineffective, or null and void,
partially invalid, or is cancelled or terminated, and if Party A and the
Borrower are NOT the same entity/person Party A and the Borrower shall be
severally and jointly liable for the indebtedness of the Borrower arising from
the return of property or compensation for losses within the Maximum Secured
Amount.

 
 
9.9
Party A is fully aware of the risk of interest rate fluctuation. In the event
that the interest, the default interest or the compound interest payable by the
Borrower is increased due to Party B’s adjustment of interest rates, interest
calculation or settlement methods in accordance with the Master Agreement or the
interest rate policies promulgated by governmental authorities, Party A shall
remain liable for such increased portion.

 
 
9.10
If the Borrower owes Party B any other due and payable debts in addition to the
debts under the Master Agreement, Party B is entitled to debit any of the
Borrower’s account in RMB or other currencies at China Construction Bank and may
choose to repay any of the due and payable debts in the order it deems
appropriate. Party A’s obligations hereunder shall not be reduced or discharged
in any way.

 
10.
LIABILITY ON  DEFAULT

 
 
10.1
Party A’s Events of Default:

 
If Party A breaches any provision hereunder, or any of the representations and
warranties it has made proves to be false, inaccurate or incomplete, Party B is
entitled to take any one or more of the following actions:
 
 
(i)
To request Party A to rectify the breaches within the prescribed period;

 
 
(ii)
To request Party A to provide new security;

 
 
(iii)
To request Party A to compensate Party B for the losses suffered;

 
 
(iv)
To dispose of the Mortgaged Properties;

 
 
(v)
Other remedial measures available under the applicable laws.

 
Party B is entitled to elect any of the methods agreed in (ii) to (iv) of
Article 6.5 hereunder to apply the sales proceeds from disposal of the Mortgaged
Properties, and Party A shall assist Party B on the relevant procedures.
 
If for any reason attributed to Party A, this Mortgage is not valid, or the
value of the Mortgaged Properties decreases, or Party B fails to realize its
rights hereunder in a timely manner or to the full extent, and if Party A and
the Borrower are NOT one and the same entity/person, Party B is entitled to hold
Party A and the Borrower jointly and severally liable for the debts under the
Master Agreement up to the Maximum Secured Amount.
 
 
10.2
Party B’s Liability on Default:

 
If the ownership/title documents of the Mortgaged Properties retained by Party B
is missing as a result of Party B’s fault or after the debts under the Master
Agreement have been paid in full, Party B fails to return the ownership/title
documents to Party A in a timely manner or fails to assist Party A upon Party
A’s request to deregister this Mortgage in accordance with the applicable laws,
Party A is entitled to take any one or more of the following actions:
 
 
(i)
To request Party B to bear the costs incurred by Party A in obtaining reissued
ownership/title documents of the Mortgaged Properties;

 
 
(ii)
To request Party B to return the ownership/title documents of the Mortgaged
Properties within a prescribed period, or to assist in deregistering this
Mortgage.

 
11.
MISCELLANEOUS

 
 
11.1
Cost Allocation

 
Unless otherwise agreed by the Parties, all the expenses (including without
limitation the expenses in connection with possession, management, disposal,
registration, notarization, insurance, transportation, storage, custody,
valuation/appraisal, repair, maintenance, auction and transfer) in association
with this Contract or the Mortgaged Properties hereunder shall be borne by Party
A.
 

 
11.2
Direct Debit Right

 
Party B is entitled to debit, without prior notice to Party A, any bank account
of Party A at China Construction Bank in RMB or other currencies to pay all
amounts payable under this Contract. Party A shall assist Party B to complete
any procedures for foreign exchange settlement or sale, and Party A shall bear
the risk of exchange rate fluctuation.
 

 
11.3
Use of Party A’s Information

 
Party A agrees that Party B is entitled to inquire about Party A’s
creditworthiness with the Credit Database or relevant authorities established or
approved by the People’s Republic of China and the Credit Reference Agency, and
that Party B is entitled to provide Party A’s information to such Credit
Database.  Party A further agrees that Party B may reasonably use and disclose
Party A’s information for business purpose.
 

 
11.4
Collection by Public Announcement

 
In the event of Party A’s default, Party B is entitled to report to relevant
authorities and claim payments by means of public announcement via press.
 

 
11.5
Party B’s Record as Evidence

 
Unless there is reliable and definitive evidence to the contrary, Party B’s
internal records of principal, interest, expenses and repayments, receipts,
vouchers made or retained by Party B during the course of any drawdown,
repayment, interest payment, and records and vouchers relating to collections by
Party B shall constitute valid evidence of the creditor-debtor relationship
under the Master Agreement. Party A shall not raise any objection merely because
the above records, receipts, vouchers are made or retained by Party B.
 

 
11.6
No Waivers

 
Party B’s rights hereunder shall not prejudice or exclude any other rights Party
B is entitled to under applicable laws, regulations and other contracts.  No
forbearance, extension of time limit, preferential treatment or delay in
exercising any right hereunder shall be deemed to constitute a waiver of rights
and interests hereunder or permit or recognition of any breach of this
Contract.  Nor shall it restrict, prevent or interfere with the continuous
exercise of such right at a later time or any other right, nor shall the
foregoing cause Party B to be liable in any way to Party A.
 
If Party B fails to exercise or delays in exercising any right hereunder, or
fails to exhaust the remedies available under the Master Agreement Party A’s
liability under this Contract shall not be reduced or discharged; provided that,
if Party B reduces or waives the debt under the Master Agreement Party A’s
liability hereunder shall be reduced or discharged correspondingly.
 
 
11.7
Party A shall promptly notify Party B in writing in the event of (i) division,
dissolution, subjecting to insolvency, cancellation of registration, revocation
of business license, or (ii)  damage to, destruction or infringement of the
Mortgaged Properties, or (iii) the Mortgaged Properties ceasing to be controlled
by Party A as a result of any natural course or a third party’s acts, or (iv)
any dispute arising in connection with the ownership of the Mortgaged
Properties, or (v) the ownership/title documents of the Mortgaged Properties
being cancelled.

 

 
11.8
Dissolution or Bankruptcy of the Borrower

 
If Party A is aware that the Borrower is in the proceeding of dissolution or
bankruptcy, it shall promptly notify and remind Party B to declare rights, and
shall participate in the dissolution or bankruptcy proceeding to exercise
preventive recourse right.  Party A shall be held liable for the loss caused as
a result of its failure to timely exercise the preventive recourse right if it
is or should be aware of the Borrower’s dissolution or bankruptcy proceeding.
 
Notwithstanding the provision of Article 11.6, if Party B and the Borrower reach
a settlement agreement or agree on the reorganization plan in the process of
bankruptcy proceeding, any such settlement agreement or reorganization plan
shall not prejudice Party B’s rights hereunder and Party A’s liability shall not
be reduced or discharged. Party A shall not object to any claim made by Party B
by invoking such settlement agreement or reorganization plan.  Party B is
entitled to demand Party A for repayment of any outstanding debts in relation to
which it may have made concessions in such settlement agreement or
reorganization plan.
 

 
 

--------------------------------------------------------------------------------

 



 

 
11.9
Dissolution or Bankruptcy of Party A

 
In the event of dissolution or bankruptcy of Party A, Party B is entitled to
participate in the dissolution or bankruptcy proceeding to declare rights even
if the indebtedness under the Master Agreement is not yet due.
 
 
11.10
In the event of any change to its address or other contact information, Party A
shall promptly notify Party B of such change in writing.  Party A shall be
liable for any loss caused by its failure of giving prompt notice of such
change.

 
 
11.11
Other Provisions

 
Notwithstanding any deficiency from the terms elsewhere in this Contract, such
terms will be amended as and governed by the terms as follows:
 
 
(1)
Amend Article 4.3 as follows:

 
“Where the credit rights under the Master Agreement have been or will be
assigned or transferred by Party B to third party, the Mortgage hereunder shall
be assigned or transferred concurrently. Where part of credit rights under the
Master Agreement have been or will be transferred by Party B to third party, the
correspondent Mortgage hereunder shall be assigned or transferred concurrently
and the maximum amount of credit secured under this Contract shall be reduced
accordingly. Party A shall assist Party B or such third party on the
registration of such changes as required by the applicable laws.
 


 

  (2)  In Article 9.1, amend the wording “or commits any other violations of
provisions of the Master Agreement” to “or commits any other violation of
provisions of the Master Agreement and as a result of constituting breach under
the Master Agreement”.

 
   
 
11.12
Dispute Resolution

 
After signing of this Contract, the Parties will go to the Notary Public to
execute an enforceable letter of execution. If Party A fails to repay the
principal, interest and relevant expenses within the period agreed, Party A
agrees that Party B may apply for execution to the People’s Court with the
Notarized letter of execution. No matter whatever assets as the enforced subject
is involved, Party A agrees that Party B may enforce the execution and waive any
defense rights.
 
If the dispute arises from cause other than the foregoing execution letter, such
dispute shall be submitted to the People’s court within the jurisdiction where
Party B is located.
 
The provisions hereunder not subject to the dispute shall remain enforceable
during the process of litigation.
 

 
11.13
Effectiveness of this Contract

 
 
   This Contract shall become effective upon:

 
 
(i)
execution by the legal representative/(principal officer) or authorized
representative of Party A (or this Contract being affixed with the company chop
of Party A); and

 
 
(ii)
execution by the principal officer or authorized representative of Party B (or
this Contract being affixed with the company chop of Party B).

 

 
11.14
This Contract shall be executed in six (6) counterparts.

 
12.
LIST OF MORTGAGED PROPERTIES

 
Name of the Mortgaged Properties
Serial No. of Ownership Certificate or Other  Title Certificate
Address/Location
[Area]/[Number of Properties]
Value of  the Mortgaged Properties
Amounts of Other Indebtedness Secured by the Mortgaged Properties
Remarks
Land and building
Shui Fang Di Zheng Zhi No. 0453768
888 Fuxi Road, Jiu Fu Town, Bai Yun District
104,568.32 sqm
RMB 20,8091,000
   
Land and building
Yue Fang Di Zheng Zhi No. C5358393
Building No. 20,  888 Fuxi Road, Luo Gang District
152.8488 sqm
217,000
   
Land and building
Yue Fang Di Zheng Zhi No. C5358393
Building No. 21,  888 Fuxi Road, Luo Gang District
247.9152sqm
RMB352,000
   
Land and building
Yue Fang Di Zheng Zhi No. C5358393
Building No. 22,  888 Fuxi Road, Luo Gang District
35599.8924 sqm
RMB57,315,800
   
Land and building
Yue Fang Di Zheng Zhi No. C5358393
Building No. 23, 24,  888 Fuxi Road, Luo Gang District
30475.39 sqm
RMB 54,246,200
   
Land and building
Yue Fang Di Zheng Zhi No. C5450755
890-904 (even No.) Fuxi Road, Luo Gang District
36807.5562 sqm
RMB55,579,400
       
total
207851.9226 sqm
RMB375,801,400
                 

13.
REPRESENTATIONS AND WARRANTIES BY THE PARTY A

 
 
13.1
Party A clearly understands the business scope and authorization limit of Party
B.

 
 
13.2
Party A has read this Contract and the Master Agreement.  Party B, upon Party
A’s request, has explained the terms under this Contract and the Master
Agreement. Party A fully understands their meanings and corresponding legal
consequences of this Contract and the Master Agreement.

 
 
13.3
Party A is qualified to act as a mortgagor, and the security hereunder is in
accordance with laws, regulations, rules, Party A’s articles of association or
other internal constitutional documents and has been approved by its internal
authority and/or competent state authorities. Party A shall be liable for any
and all consequences resulting from its incapability or lack of qualifications
or authority to execute this Contract, including without limitation full
compensations for any and all loss of Party B.

 
 
13.4
Party A acknowledges that it fully understands the Borrower’s situation
including without limitation assets, debts, operation, creditworthiness and
reputation, and its qualification and authority for execution of the Master
Agreement t, as well as all provisions thereunder.

 
 
13.5
Party A owns or has the right to dispose of the Mortgaged Properties in
accordance with the applicable laws.  The Mortgaged Properties are neither
public facilities nor properties prohibited from being sold or transferred.  No
ownership or title disputes are subsisting with respect to the Mortgaged
Properties.

 
 
13.6
The Mortgaged Properties are not co-owned by Party A with others, or if there
are other co-owner(s), such co-owner(s) have given their written consent to the
grant and creation of this Mortgage.

 
 
13.7
Other than those disclosed to Party B in writing, the Mortgaged Properties are
free of any flaw or encumbrance, including without limitation,  (i) the transfer
of the Mortgaged Properties is restricted; or (ii) the Mortgaged Properties have
been seized, impounded or subjected to custody of authorities, lease or lien; or
(iii) there exist unpaid debts in relation to the Mortgaged Properties,
including purchasing price which are due and unpaid, maintenance expenses,
construction costs, tax, government levies for the granting of state-owned land
use rights or compensation payments etc; or (iv) the Mortgaged Properties have
been used as security for the benefit of a third party.

 
 
13.8
All the data and information pertaining to the Mortgaged Properties provided by
Party A to Party B are authentic, legitimate, accurate and complete.

 
 
13.9
The grant of this Mortgage by Party A does not prejudice any third party’s legal
interests or violate any statutory or contractual obligations of Party A.

 
[REMAINDER INTENTIONALLY LEFT BLANK]
 


 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS whereof this Contract has been executed on the date set out at the
beginning of this Contract by:
 


 
Party A
 
By the legal representative (principal officer) or authorized representative:
 
Signature: /s/ Daniel J. Weber
 
Date: August 17, 2009
 


 
Party B
 
By the principal officer or authorized representative:
 
Signature: /s/ Yinghong Yu
 
Date: August 17, 2009
 

 
 

--------------------------------------------------------------------------------

 
